ORDER

PER CURIAM.
Movant Sandra Levy appeals the judgment dismissing her Rule 24.035 motion for post-conviction relief as untimely. Movant concedes her Rule 24.035 motion was untimely because she did not file it within 90 days after she was delivered to the Missouri Department of Corrections on March 12, 1993. However, she challenges the constitutionality of the Rule 24.035 time requirements. The Missouri Supreme Court has held that the time limits in Rule 24.035 are constitutional and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied sub nom. Walker v. Missouri, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989).
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s determination is not clearly erroneous. Rule 24.035(j)(1995); State v. Blankenship, 830 S.W.2d 1, 16 (Mo. banc 1992). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).